Order granting in part and denying in part plaintiff’s motion to strike out as insufficient separate defenses contained in the answer, modified by striking out the words “ third and fourth ” contained in the first ordering paragraph and by substituting in lieu thereof the words “ and third,” and by inserting in the second ordering paragraph between the words “ the ” and “ fifth ” the word “ fourth,” and as so modified, in so far as appealed from, affirmed, without costs. The fourth defense is sufficient. (6 Williston on Contracts [Rev. ed.], § 1937; Buffalo & L. Land Co. v. Bellevue L. & I. Co., 165 N. Y. 247; Lorillard v. Clyde, 142 id. 456, 462; Maidment v. Krause Milling Company, 225 App. Div. 492, 494-497.) Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ., concur.